Exhibit 10.1

 

Amended and Restated Agreement Between the Attorney General of the State of New
York, the Attorney General of the State of Illinois, the Attorney General of the
State of Connecticut, the Director of the Division of Insurance, Illinois
Department, of Financial and Professional Regulation (now known as the Illinois
Department of insurance), the Superintendent of Insurance of the State of New
York, and Aon Corporation and its Subsidiaries and Affiliates

(collectively, “Aon”)

 

WHEREAS, Aon entered into a Settlement Agreement with the Attorneys General of
the State of New York, Illinois and Connecticut, the Director of the Division of
Insurance (“Director”), Illinois Department of Financial and Professional
Regulation (now known as the Illinois Department of Insurance), and the
Superintendent of Insurance of the State of New York (“Superintendent”) dated
March 4, 2005, as amended from time to time (“Settlement Agreement”); and

 

WHEREAS, the Attorney General of the State of New York and the Superintendent of
Insurance of the State of New York conducted public hearings in July 2008 on the
subject of insurance producer compensation and disclosure practices; and

 

WHEREAS, 11 NYCRR 30 (Regulation No. 194) was adopted on February 10, 2010; and

 

WHEREAS, the Attorneys General, the Director and the Superintendent have
concluded that Aon has substantially met its obligations under the Settlement
Agreement, as determined by an independent examiner;

 

NOW, THEREFORE, the parties hereby agree that, effective as of February 11,
2010, the Settlement Agreement shall be amended and restated as follows:

 

1.             Compensation Disclosure to Insurance Purchasers: In New York, and
each of the other 49 states of the United States, the District of Columbia, and
U. S. territories, Aon shall provide compensation disclosure that will, at a
minimum, comply with the terms of Regulation No. 194, as may be amended from
time to time, or the provisions of the Settlement Agreement, as existed prior to
the adoption of this Amended and Restated Agreement. In addition, Aon shall
provide compensation disclosure that complies with any rules, regulations or
guidance promulgated or issued by the attorneys general or insurance departments
within the States of Illinois or Connecticut and any other states in which Aon
conducts business.

 

2.             Compliance Programs and Training: Aon shall maintain its
compliance programs and continue to provide appropriate training to relevant
employees in business ethics, professional obligations, conflicts of interest
and antitrust and trade practices compliance.

 

3.             Prohibition on Reinsurance Brokerage “Leveraging”: In placing,
renewing, consulting on or servicing any insurance policy, Aon shall not
directly or indirectly

 

--------------------------------------------------------------------------------


 

accept from or request of any insurer any promise or commitment to use any of
Aon’s brokerage, agency, producing or consulting services, including reinsurance
brokerage, agency or producing services, in exchange for production of business
to such insurer.

 

4.               Prohibition of Inappropriate Use of Wholesalers: In placing,
renewing, consulting on or servicing any insurance policy, Aon shall not
directly or indirectly knowingly place, renew, consult on or service a client’s
insurance business through a wholesale broker in a manner that is contrary to
the client’s best interests.

 

5.               The Attorneys General of the States of New York, Illinois, and
Connecticut, the Director, and the Superintendent reserve the right to take
action to enforce this Amended and Restated Agreement. If compliance with any
aspect of this Amended and Restated Agreement proves impracticable, Aon reserves
the right to request that the parties modify it accordingly.

 

6.               This Amended and Restated Agreement shall be governed by the
laws of the State of New York without regard to conflict of laws principles,
except that with respect to enforcement actions taken by the Connecticut
Attorney General, the actions will be governed by the laws of the State of
Connecticut without regard to conflict of laws principles and except that with
respect to enforcement actions taken by the Illinois Attorney General, the
actions will be governed by the laws of the State of Illinois without regard to
conflict of laws principles.

 

7.               This Amended and Restated Agreement supersedes and replaces the
Settlement Agreement and all prior agreements, arrangements, commitments and
understandings, whether written or oral, with respect to the subject matter
hereof, and constitutes the entire agreement of the parties.

 

8.               This Amended and Restated Agreement may be executed in
counterparts, including via facsimile.

 

WHEREFORE, the following signatures are affixed hereto on the date first above
written.

 

PEOPLE OF THE STATE

 

NEW YORK STATE

OF NEW YORK

 

INSURANCE DEPARTMENT

 

 

 

 

 

 

BY:

/s/ Michael Berlin

 

BY:

/s/ James J. Wrynn

 

Michael Berlin

 

 

James J. Wrynn

 

Deputy Attorney General for

 

 

Superintendent of Insurance

 

Economic Justice

 

 

25 Beaver Street

 

120 Broadway, 25th Floor

 

 

New York, NY 10004

 

New York, NY 10271

 

 

 

 

--------------------------------------------------------------------------------


 

PEOPLE OF THE STATE

 

PEOPLE OF THE STATE

OF CONNECTICUT

 

OF ILLINOIS

 

 

 

 

 

 

BY:

/s/ Richard Blumenthal

 

BY:

/s/ Brent D. Stratton

 

Richard Blumenthal

 

 

Brent D. Stratton

 

Attorney General of the

 

 

Assistant Chief Deputy

 

State of Connecticut

 

 

Attorney General for the

 

 

 

 

State of Illinois

 

 

 

 

 

ILLINOIS DEPARTMENT OF INSURANCE

 

AON CORPORATION

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Michael T. McRaith

 

BY:

/s/ Peter Lieb

 

Michael T. McRaith

 

 

Peter Lieb

 

Director

 

 

Executive Vice President

 

 

 

 

General Counsel

 

--------------------------------------------------------------------------------